FORM 6 - K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d - 16 of the Securities Exchange Act of 1934 As of February 24, 2012 TENARIS, S.A. (Translation of Registrant's name into English) TENARIS, S.A. 46a, Avenue John F. Kennedy L-1855 Luxembourg (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or 40-F. Form 20-Fü Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12G3-2(b) under the Securities Exchange Act of 1934. Yes Noü If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-_. The attached material is being furnished to the Securities and Exchange Commission pursuant to Rule 13a-16 and Form 6-K under the Securities Exchange Act of 1934, as amended. This report contains Tenaris's press release announcing its 2011 fourth quarter and annual results. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: February 24, 2012 Tenaris, S.A. By: /s/ Cecilia Bilesio Cecilia Bilesio Corporate Secretary Giovanni Sardagna Tenaris 1-888-300-5432 www.tenaris.com Tenaris Announces 2011 Fourth Quarter and Annual Results The financial and operational information contained in this press release is based on audited consolidated financial statements presented in U.S. dollars and prepared in accordance with International Financial Reporting Standards as issued by the International Accounting Standard Board and adopted by the European Union, or IFRS. Luxembourg, February 23, 2012. - Tenaris S.A. (NYSE, Buenos Aires and Mexico: TS and MTA Italy: TEN) (“Tenaris”) today announced its results for the fourth quarter and year ended December 31, 2011 with comparison to its results for the fourth quarter and year ended December 31, 2010. Summary of 2011 Fourth Quarter Results (Comparison with third quarter of 2011 and fourth quarter of 2010) Q4 2011 Q3 2011 Q4 2010 Net sales (US$ million) 10% 33% Operating income (US$ million) 15% 22% Net income (US$ million) 17% 33% Shareholders’ net income (US$ million) 23% 25% Earnings per ADS (US$) 23% 25% Earnings per share (US$) 23% 25% EBITDA* (US$ million) 14% 38% EBITDA margin (% of net sales) 26% 25% 25% *EBITDA is defined as operating income plus depreciation, amortization and impairment charges/(reversals) Our sales in the fourth quarter rose 10% sequentially reflecting an increase in shipments not only for OCTG products but also for line pipe and mechanical pipe products. EBITDA and operating income margins benefited from higher efficiencies in fixed costs resulting from the increase in shipments. Our net cash position (cash and other current investments less total borrowings) rose by US$96 million to end the year at US$324 million, following investment of US$189 million in capital expenditures and the payment of an interim dividend to shareholders of US$153 million. Summary of 2011 Annual Results FY 2011 FY 2010 Increase/(Decrease) Net sales (US$ million) 29% Operating income (US$ million) 20% Net income (US$ million) 25% Shareholders’ net income (US$ million) 18% Earnings per ADS (US$) 18% Earnings per share (US$) 18% EBITDA* (US$ million) 22% EBITDA margin (% of net sales) 25% 26% *EBITDA is defined as operating income plus depreciation, amortization and impairment charges/(reversals) In 2011, net sales increased by 29% compared to 2010 with increases in each of our operating segments. Increased oil and gas drilling activity in North America and most regions except for North Africa led to higher shipments in our Tubes operating segment. Higher demand for our premium OCTG products led to improvements in product mix and average selling prices, particularly in the second half. Sales in our Projects and Others operating segments benefited from higher demand in Brazil. EBITDA and operating margins were affected by higher raw material and fixed costs in the first half but recovered in the second half. Our net cash position increased by US$48 million to US$324 million at the end of the year. Capital expenditures amounted to US$863 million, including the completion of our new rolling mill in Mexico, and investments in working capital amounted to US$646 million. Annual Dividend Proposal The board of directors proposes, for the approval of the annual general shareholders’ meeting to be held on May 2, 2012, the payment of an annual dividend of US$0.38 per share (US$0.76 per ADS), or approximately US$449 million, which includes the interim dividend of US$0.13 per share (US$0.26 per ADS), or approximately US$153 million, paid in November, 2011. If the annual dividend is approved by the shareholders, a dividend of US$0.25 per share (US$0.50 per ADS), or approximately US$295 million will be paid on May 24, 2012, with an ex-dividend date of May 21, 2012. Market Background and Outlook Global demand for energy, in spite of the difficult economic situation in Europe, will continue to rise and this is driving energy companies to increase their investments. Demand for tubular products for complex applications will grow at a faster pace than that for products for standard applications as investments will take place in more difficult operating environments. In 2012, drilling activity in North America is expected to remain close to current levels, with lower dry gas drilling activity to a large extent offset by an increase in oil and liquids directed drilling. In the rest of the world, drilling activity is expected to continue to increase supported by current oil and gas prices and led by growth in the development of deepwater and unconventional reserves as well as complex conventional gas drilling. Sales to oil and gas customers, particularly of premium products, are expected to increase in 2012 compared to 2011 in all regions but sales to HPI, power generation and industrial customers will be lower in Europe. Sales in our Projects operating segment are also expected to increase on deliveries to a large offshore pipeline in Brazil in the second half of the year. Selling prices and costs are stable but operating margins should benefit from an improving product mix and the lagging impact of lower raw material costs. Accordingly, sales and operating income are expected to grow in 2012 compared to 2011. However, sequential growth should not be expected in the first quarter as our sales will be affected by seasonal maintenance stoppages and lower shipments in our Projects operating segment. Analysis of 2011 Fourth Quarter Results Sales volume (metric tons) Q4 2011 Q3 2011 Q4 2010 Tubes – Seamless 9% 28% Tubes – Welded 8% 6% Tubes – Total 9% 22% Projects – Welded 34% 9% Total 10% 21% Tubes Q4 2011 Q3 2011 Q4 2010 (Net sales - $ million) North America 13% 36% South America 6% 33% Europe (3%) 30% Middle East & Africa 8% 30% Far East & Oceania 22% 43% Total net sales ($ million) 10% 34% Cost of sales (% of sales) 61% 61% 60% Operating income* ($ million) 15% 24% Operating income (% of sales) 21% 20% 23% *Operating income includes impairment reversals of US$67.3 million in Q4 2010 Net sales of tubular products and servicesincreased 10% sequentially, mainly due to an increase in shipments volumes. Year on year, sales increased 34%, due to a 22% increase in shipments and an 11% increase in average selling prices. In North America, sales rose sequentially throughout the region, mainly driven by higher OCTG sales in Canada and Mexico and line pipe in United States. In South America, sales increased 6% sequentially, mainly driven by Ecuador and Colombia and partially offset by lower sales on credit issues in Venezuela. In Europe, sales were negatively affected by weak demand from distributors and Euro depreciation. In the Middle East and Africa, sales increased sequentially mainly due to resumption of sales in Libya and higher sales to hydrocarbon process industry projects. In the Far East and Oceania, sales grew strongly due to higher shipments of deepwater line pipe. Operating income from tubular products and services increased15% sequentially as sales rose 10% and operating margin increased 100 basis points, reflecting lower SG&A expenses as a percentage of sales. Projects Q4 2011 Q3 2011 Q4 2010 Net sales ($ million) 23% 27% Cost of sales (% of sales) 71% 67% 69% Operating income ($ million) 4% 20% Operating income (% of sales) 15% 18% 16% Net sales of Projectsamounted to US$186.0 million in the fourth quarter of 2011, 23% higher than the third quarter and 27% higher compared to the fourth quarter of 2010. Sequentially, the increase in sales was mainly on lower margin shipments made to Peru. Others Q4 2011 Q3 2011 Q4 2010 Net sales ($ million) 3% 25% Cost of sales (% of sales) 72% 73% 72% Operating income ($ million) 11% 9% Operating income (% of sales) 16% 15% 18% Net sales of other products and servicesamounted to US$198.6 million in the fourth quarter of 2011, 3% higher sequentially and 25% higher compared to the fourth quarter of 2010. The sequential increase in sales was mainly due to higher sales at our Brazilian industrial equipment business and higher sales of excess raw materials and power, partially offset by lower sales of welded steel pipes for electric conduits. Selling, general and administrative expenses, or SG&A, amounted to 17.2% of net sales in the fourth quarter of 2011, compared to 18.5% in the previous quarter and 19.7% in the fourth quarter of 2010. The decrease of SG&A as a percentage of sales was mainly due to the better absorption of fixed and semi-fixed expenses on higher sales. Other operating income (expense) amounted to a net gain of US$0.7 million in the fourth quarter of 2011, compared with a gain of US$1.7 million in the previous quarter and a gain of US$74.8 million in the fourth quarter of 2010, mainly due to the reversal of an impairment at our Canadian welded operations. Net interest expensesamounted to US$2.0 million in the fourth quarter of 2011, compared to US$8.5 million in the previous quarter and US$4.8 million in the same period of 2010. Other financial results generated a loss of US$5.4 million during the fourth quarter of 2011, compared to a gain of US$28.0 million during the third quarter of 2011 and a loss of US$5.4 million in the same period of 2010. These results largely reflect gains and losses on net foreign exchange transactions and the fair value of derivative instruments and are to a large extent offset by changes to our net equity position. The gains recorded in the third quarter of 2011, were mainly attributable to the revaluation of the U.S. dollar against the Brazilian real. Equity in earnings of associated companies generated a gain of US$13.0 million in the fourth quarter of 2011, compared to a gain of US$1.5 million in the previous quarter and of US$11.7 million in the same period of 2010. These results mainly derived from our equity investment in Ternium and reflected higher results at Ternium. Income tax charges totalled US$135.0 million in the fourth quarter of 2011, equivalent to 25% of income before equity in earnings of associated companies and income tax, compared to 28% in the previous quarter and 30% in the same period of 2010. During the fourth quarter of 2011, the tax rate benefited from a more favorable mix of companies. Income attributable to non-controlling interests amounted to US$26.8 million in the fourth quarter of 2011, compared to US$40.5 million in the previous quarter and US$0.3 million in the fourth quarter of 2010. These results are mainly derived from non-controlling interests at our Brazilian subsidiary, Confab, and at our Japanese subsidiary, NKKTubes. Cash Flow and Liquidity of 2011 Fourth Quarter Net cash provided by operations during the fourth quarter of 2011 was US$456.2 million, compared to US$336.3 million in the previous quarter and US$253.8 million in the fourth quarter of 2010. Working capital increased by US$156.7 million during the fourth quarter of 2011 (mainly due to an increase in trade receivables), compared to an increase of US$1.7 million in the previous quarter and of US$152.7 million in the fourth quarter of 2010. Capital expenditures amounted to US$188.7 million for the fourth quarter of 2011, compared to US$212.1 million in the previous quarter and US$286.1 million in the fourth quarter of 2010. During the quarter, our net cash position (cash and other current investments less total borrowings) increased by US$96.0 million to US$323.6 million at the end of the quarter, following the payment of an interim dividend of US$153.5 million. Analysis of 2011 Annual Results Sales volume (metric tons) FY 2011 FY 2010 Increase/(Decrease) Tubes – Seamless 18% Tubes – Welded 18% Tubes – Total 18% Projects – Welded 57% Total – Tubes + Projects 21% Tubes FY 2011 FY 2010 Increase/(Decrease) Net sales ($ million) - North America 32% - South America 21% - Europe 43% - Middle East & Africa 7% - Far East & Oceania 35% Total net sales 27% Cost of sales (% of sales) 61% 60% Operating income ($ million) 15% Operating income (% of sales) 19% 21% Net sales of tubular products and servicesincreased 27% to US$8,481.3 million in 2011, compared to US$6,676.4 million in 2010, reflecting an 18% increase in volumes and a 7% increase in average selling prices. In North America, higher drilling activity in the USA and Canada led to significantly higher shipments partially offset by lower demand in Mexico. In South America, sales increased mainly driven by higher demand in Argentina and Colombia. In Europe, we had higher sales of OCTG products, as well as higher sales of line pipe and mechanical products to distributors. In the Middle East and Africa, despite geopolitical turmoil sales increased led by higher demand for complex products in the Middle East. In the Far East and Oceania, sales grew strongly, mainly due to higher sales in Indonesia. Cost of sales of tubular products and services, expressed as a percentage of net sales,rose from 60% to 61%, mainly due to an increase in steelmaking raw materials during the first half of the year. Operating income from tubular products and services,increased 15% to US$1,618.8 million in 2011, from US$1,403.3 million in 2010, (in 2010 operating income included a gain of US$67.3 million from the reversal of an impairment), mainly driven by an 18% increase in shipments volumes. Projects FY 2011 FY 2010 Increase/(Decrease) Net sales ($ million) 69% Cost of sales (% of sales) 68% 67% Operating income ($ million) 118% Operating income (% of sales) 19% 15% Net sales of Projectsincreased 69% to US$724.2 million in 2011, compared to US$428.8 million in 2010, mainly reflecting an increase in shipments to gas and other pipeline projects in South America. Operating income from Projects increased 118% to US$138.8 million in 2011, from US$63.7 million in 2010, reflecting an increase in sales and higher operating margins, due to a better product mix and lower SG&A expenses as a percentage of sales. Others FY 2011 FY 2010 Increase/(Decrease) Net sales ($ million) 26% Cost of sales (% of net sales) 70% 72% Operating income ($ million) 29% Operating income (% of sales) 18% 18% Net sales of other products and servicesincreased 26% to US$767.0 million in 2011, compared to US$606.4 million in 2010, mainly due to higher sales of sucker rods, welded pipes for electric conduits and industrial equipment . Operating income from other products and services, increased 29% to US$137.1 million in 2011, from US$106.5 million in 2010, reflecting the increase in net sales and stable margins. Selling, general and administrative expenses, or SG&A, decreased as a percentage of net sales to 18.6% in 2011 compared to 19.7% in 2010, mainly due to the better absorption of fixed and semi-fixed expenses on higher sales. Other operating income and expensesresulted in net income of US$5.0 million in 2011, compared to a net income of US$78.6 million in 2010, when we recorded a gain of US$67.3 million from the reversal of an impairment at our Canadian welded operations. Net interest expensestotalled US$21.6 million in 2011, compared to US$31.2 million in 2010. Other financial resultsgenerated a gain of US$11.3 million in 2011, compared to a loss of US$21.3 million during 2010. These results largely reflect gains and losses on net foreign exchange transactions and the fair value of derivative instruments and are to a large extent offset by changes to our net equity position. These losses are mainly attributable to variations in the exchange rates between our subsidiaries’ functional currencies (other than the US dollar) and the US dollar in accordance with IFRS. Equity in earnings of associated companiesgenerated a gain of US$61.5 million in 2011, compared to US$70.1 million in 2010. These gains were derived mainly from our equity investment in Ternium. Income tax chargestotalled US$525.2 million in 2011, equivalent to 28% of income before equity in earnings of associated companies and income tax, compared to US$450.0 million in 2010, equivalent to 30% of income before equity in earnings of associated companies and income tax. Net income increased to US$1,420.7 million in 2011, compared to US$1,141.0 million in 2010, mainly reflecting higher operating results. Income attributable to equity holderswas US$1,331.2 million, or US$1.13 per share (US$2.26 per ADS), in 2011, compared to US$1,127.4 million, or US$0.95 per share (US$1.91 per ADS) in 2010. Income attributable to non-controlling interestwas US$89.6 million in 2011, compared to US$13.7 million in 2010, mainly reflecting higher results at our Brazilian subsidiary, Confab. Cash Flow and Liquidity of 2011 Net cash provided by operations during 2011 was US$1,283.3 million, compared to US$870.8 million during 2010. Working capital increased by US$646.4 million during 2011, compared with an increase of US$644.0 million in 2010, reflecting the positive change in the levels of activity. Capital expenditures amounted to US$862.7 million in 2011, compared to US$847.3 million in 2010, as we continued with the investments to complete the new small diameter rolling mill at our Veracruz facility in Mexico. Dividends paid, including dividends paid to minority shareholders in subsidiaries, amounted to US$424.1 million in 2011, of which US$248 million were paid to equity holders in respect of the 2010 fiscal year, while US$153 million were paid to equity holders in November 2011, as an interim dividend in respect of the dividend corresponding to the 2011 fiscal year. This compares to US$433.3 million paid in 2010, with the same amount of dividends paid to equity holders. During 2011, total financial debt decreased by US$313.6 million to US$930.9 million at December 31, 2011 from US$1,244.5 million at December 31, 2010. Liquidity (cash and cash equivalents and other current investments) decreased by US$265.6 million to US$1,254.5 million at December 31, 2011 from US$1,520.1 million at December 31, 2010. Net cash during 2011 increased by US$48.1 million to US$323.6 million at December 31, 2011, from US$275.6 million at December 31, 2010. Some of the statements contained in this press release are “forward-looking statements”. Forward-looking statements are based on management’s current views and assumptions and involve known and unknown risks that could cause actual results, performance or events to differ materially from those expressed or implied by those statements. These risks include but are not limited to risks arising from uncertainties as to future oil and gas prices and their impact on investment programs by oil and gas companies. Consolidated Income Statement (all amounts in thousands of U.S. dollars) Three-month period ended December 31, Year ended December 31, Continuing operations Net sales Cost of sales ) Gross profit Selling, general and administrative expenses ) Other operating income (expenses) net Operating income Interest income Interest expense ) Other financial results ) ) ) Income before equity in earnings of associated companies and income tax Equity in earnings of associated companies Income before income tax Income tax ) Income for the period / year Attributable to: Equity holders of the Company Non-controlling interests Consolidated Statement of Financial Position (all amounts in thousands of U.S. dollars) At December 31, 2011 At December 31, 2010 ASSETS Non-current assets Property, plant and equipment, net Intangible assets, net Investments in associated companies Other investments Deferred tax assets Receivables Current assets Inventories Receivables and prepayments Current tax assets Trade receivables Available for sale assets Other investments Cash and cash equivalents Total assets EQUITY Capital and reserves attributable to the Company’s equity holders Non-controlling interests Total equity LIABILITIES Non-current liabilities Borrowings Deferred tax liabilities Other liabilities Provisions Trade payables Current liabilities Borrowings Current tax liabilities Other liabilities Provisions Customer advances Trade payables Total liabilities Total equity and liabilities Consolidated Statement of Cash Flows Three-month period ended December 31, Year ended December 31, (all amounts in thousands of U.S. dollars) Cash flows from operating activities Income for the period / year Adjustments for: Depreciation and amortization Income tax accruals less payments ) Equity in earnings of associated companies ) Interest accruals less payments, net ) ) Changes in provisions ) Impairment reversal - ) - ) Changes in working capital ) Other, including currency translation adjustment ) Net cash provided by operating activities Cash flows from investing activities Capital expenditures ) Acquisitions of subsidiaries and associated companies ) Proceeds from disposal of property, plant and equipment and intangible assets Dividends and distributions received from associated companies - Changes in investments in short terms securities ) ) Net cash provided by (used in) investing activities ) ) ) Cash flows from financing activities Dividends paid ) Dividends paid to non-controlling interest in subsidiaries ) Acquisitions of non-controlling interests ) Proceeds from borrowings Repayments of borrowings ) Net cash used in financing activities ) Increase / (Decrease) in cash and cash equivalents ) ) Movement in cash and cash equivalents At the beginning of the period / year Effect of exchange rate changes ) ) ) Increase due to business combinations - - Increase / (Decrease) in cash and cash equivalents ) ) At December 31, At December 31, At December 31, Cash and cash equivalents Cash and bank deposits Bank overdrafts ) ) ) )
